Citation Nr: 0501007	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-21 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, to include onychomycosis of the toenails of both 
feet.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity.

5.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity.

6.  Entitlement to service connection for post-traumatic 
stress disorder.  

7.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953. 
 
This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2001, the RO denied the veteran's 
claims of entitlement to service connection for 
"onychomycosis of the toenails of both feet (also claimed as 
bilateral foot condition due to extreme cold)," peripheral 
neuropathy of the right and left lower extremities, residuals 
of a cold injury to the right and left lower extremities, and 
entitlement to a compensable rating for service-connected 
bilateral hearing loss.  In August 2003, the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran.  The appellant has not waived his 
right to receive such notice.  See Janssen v. Principi, 15 
Vet. App. 370 (2001) (per curiam).  This VCAA notification 
letter must be provided by the RO.  See Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (invalidating the regulation which empowered the 
Board to issue written notification of the VCAA).

A letter from Daniel Tambunan, M.D., dated in August 1999, 
shows that Dr. Tambunan stated that the veteran has been a 
patient of his "for the last couple of years."  Dr. 
Tambunan's records of treatment are not currently associated 
with the claims file, the veteran did not report this 
treatment in his claim (VA Form 21-526, received in November 
2000), and it does not appear that an attempt has been made 
to obtain these records.  On remand, these records should be 
obtained.  

With regard to the claim for PTSD, the veteran argues that he 
has PTSD as a result of duty in the Republic of Korea during 
the Korean War.  He argues that he witnessed the following 
stressor: in February or March of 1953, while serving as 
Detachment Commander to a Port Provisional Detachment at the 
21st Medium Port at Inchon, Korea, enemy aircraft attacked a 
petroleum, oil and lubricant (POL) tank farm; the attack 
started a fire and killed several Koreans.  See veteran's 
letters, dated in November 2000, June 2003.  

The veteran's discharge (DD Form 214) indicates that his 
awards include the Korean Service Medal and the United 
Nations Service Medal with two overseas bars; he had one year 
and nine days of foreign and/or sea service.  The veteran's 
personnel file shows that he served with the "21 T Med Port, 
FEC-Korea" from August 1952 to August 1953, and that his 
duties performed during this time were "Marine Maint & 
Repair Engr Wtr Div," and "Engr Equip Maint & Rep Off."

Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps." Veterans Benefits Administration Manual M21- 
1, Part VI, Change 61, para. 11.38 (f) (4).  In this case, 
although the RO apparently performed some research on the 
internet in an attempt to verify the claimed stressor, the RO 
has not make an attempt to verify the claimed stressor with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly ESG).  On remand, this should be 
attempted.  

The veteran has reportedly been receiving treatment at a Vet 
Center in Orlando, Florida, and the claims file contains a 
June 2003 report which shows that a social worker at a Vet 
Center diagnosed the veteran with PTSD related to his 
service.  The Court has held that when treatment records from 
a VA Veterans Center are relevant to a claim, they should be 
obtained even if summarizing letters or reports are included 
in the record.  Dunn v. West, 11 Vet. App. 462 (1998).  The 
veteran has requested that these records be associated with 
the claims file.  See veteran's letters, dated in June and 
August of 2003.  On remand, an attempt should be made to 
obtain these records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

It does not appear that the veteran has been afforded a PTSD 
examination.  If otherwise warranted as outlined below, the 
veteran should be scheduled for a PTSD examination.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the Veterans Center in 
Orlando, Florida.

3.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from Daniel Tambunan, M.D.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's claimed 
stressor.  The RO should provide USASCRUR 
with a description of the veteran's 
claimed stressor: in February or March of 
1953, while serving as Detachment 
Commander to a Port Provisional 
Detachment at the 21st Medium Port at 
Inchon, Korea, enemy aircraft attacked a 
petroleum, oil and lubricant (POL) tank 
farm; the attack started a fire and 
killed several Koreans.  The RO should 
provide USASCRUR with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

5.  If, and only if, it is determined 
that the veteran participated in combat 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

6.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



